Citation Nr: 1414962	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by severe/frequent itching.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986 and from February 11 to July 5, 2003.  He also has additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2013, the Board remanded the claims for service connection for a disability manifested by severe/frequent itching and for a bilateral hearing loss disability along with the claims of entitlement to service connection for a bilateral foot disability, tinnitus and a sinus disability for additional development.

In a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus and in a December 2013 rating decision, service connection for allergic rhinitis and for hallux valgus of the right and left feet were granted.  Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a disability manifested by severe/frequent itching related to a period of active duty.



CONCLUSION OF LAW

A disability manifested by severe/frequent itching was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2006, prior to the initial adjudication of the claim in February 2007. 

The record also reflects that the service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained. In addition, the Veteran has been afforded a VA examination. 

Moreover, the Board concludes that there has been substantial compliance with the Board's October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was remanded in October 2013 for VA examination and opinion as to the etiology of any diagnosed disability manifested by severe/frequent itching. The requested opinion with adequate rationale has been obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that after receiving an inoculation during a period of active duty, he has experienced severe and frequent itching.  A review of the service treatment records shows that in March 2003, the Veteran was seen for routine follow-up for a smallpox vaccination.  It was noted that six days after the Veteran's vaccination, he had localized itching, rash, redness, bump, blister and itching all over.

A skin Disability Benefits Questionnaire (DBQ) was conducted in November 2013, pursuant to the Board's October 2013 remand directives.  The Veteran related a history of smallpox vaccination in 2003 with resulting itching all over his body.  He reported that he contacted his family physician and was advised to take Benadryl for the itching, however, no diagnosis was made.  The Veteran denied seeing a skin specialist or an allergist.  Following a complete physical evaluation, the examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic severe/frequent itching disorder or residuals.  Therefore, the examiner concluded that no medical opinion could be rendered as no condition was diagnosed. 

After reviewing the evidence of record, the Board cannot find that entitlement to service connection for a disability manifested by severe/frequent itching is warranted.  Since there is no confirmed diagnosis of any disability manifested by severe/frequent itching, it cannot be concluded that such a disorder currently (or at any time during the appeal period) exists.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for disability manifested by severe/frequent itching is not established. See Brammer, supra. 

Significantly, there is no evidence of record, other than the Veteran's own statements that he has a current disability manifested by severe/frequent itching that is related to a period of active service.  Although a layperson is competent to testify only as to the observable symptoms of a disorder, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology, unless such a relationship is one to which a layperson's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).   In this case, the Board has determined that the lack of any medical evidence is more probative of the issue, and that it outweighs any lay statements.  Accordingly, the Veteran's claim must be denied. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for a disability manifested by severe/frequent itching is denied.





REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has claimed that his hearing loss is the result of noise exposure while performing duties as a cannon crew member and as a combat engineer.  The Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.

The Board remanded the claim in October 2013 in order to afford the Veteran a current VA audiology examination and to obtain an opinion regarding the etiology of any bilateral hearing loss disability.  

An audiology DBQ conducted in November 2013 shows a current diagnosis of bilateral hearing loss.  With respect to an etiology opinion, the examiner concluded that the bilateral hearing loss was less likely than not caused by or the result of noise exposure in the military.  In this respect, the examiner only noted the Veteran's service in the US National Guard from 1987 to 2003 without citing to his periods of active duty service.  Moreover, the examiner's rationale was that there were no significant threshold shifts during military service.  

The Board finds that this opinion is not adequate as it appears to solely rely on the lack of evidence demonstrating hearing loss in the service treatment records.  The Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2013).  Based on the foregoing, the Board finds that another opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to the VA examiner who conducted the audiology DBQ in November 2013 for a clarifying opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's noise exposure in service as a member of a cannon crew and as a combat engineer is conceded.  The examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.

2.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


